UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1243


ROBERT AFARI MINTA,

                Plaintiff – Appellant,

          v.

FEDEX GROUND PACKAGE SYSTEM, INCORPORATED,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-02286-RWT)


Submitted:   October 21, 2010             Decided:   November 12, 2010


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Afari Minta, Appellant Pro Se.     Robert G. Ames, Lesley
Pate Marlin, VENABLE, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Afari Minta appeals the district court’s order

denying his motion to remand and granting Defendant’s motion to

dismiss or, in the alternative, for summary judgment on Minta’s

claims for non-payment of wages, punitive damages, breach of

contract and specific performance.         We have reviewed the record

and   find   no   reversible    error.    Accordingly,     we    affirm   the

district court’s order.        See Minta v. FedEx Ground Package Sys.,

Inc., No. 8:09-cv-02286-RWT (D. Md. Feb. 2, 2010).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      2